                Case 3:20-cv-00473-DPJ-FKB Document 9 Filed 08/18/20 Page 1 of 3

United States District Court
Southern District of Mississippi

CM/ECF - Attorney Registration



This form shall be used to register for an account on the Court’s Case Management/Electronic Case Files (CM/ECF)
system. Registered attorneys and other participants will have privileges to electronically submit documents and to view
and retrieve electronic docket sheets and documents as available for cases assigned to the CM/ECF system.
 * - denotes a required field

                                                       Personal Information

                    *First Name                William


                    Middle Name                David


                    *Last Name                 Watkins


                    State Bar Number           6986


                    *Phone Number              (601) 948-6752


                    Fax Number                 (601) 948-6759


                    Your login and password will be sent to the email address entered below. You
                    must enter a valid email address in order to obtain an ECF login.

                    *Primary Email             wwatkins@mslegalservices.org


                    If you would like notices to be sent to other email addresses, in addition to
                    your primary email address, please enter them in the field below, separated by
                    commas.

                    Alternate Email            david@watkinsdev.com



                                               Personal Security Information

                    The information contained in the box below will be maintained confidentially,
                    and is necessary for security/confirmation purposes:

                    *Last 4 Digits of Social
                    Security                             7672


                    *Mother’s Maiden Name                Sullivan
Case 3:20-cv-00473-DPJ-FKB Document 9 Filed 08/18/20 Page 2 of 3
                         Firm Information - Mailing Address

  *Firm Name                      Ms Center for Legal Services


  *Address                        P.O. Box 951


  *City                           Jackson


  *State                          MS


  *Zip                            39205



                                General Information

  By submitting this registration form, the undersigned agrees to abide by the
  following rules:

      1. This system is for use only in cases designated by the United States
         District Court for the Southern District of Mississippi. The system may be
         used to file and view electronic documents, docket sheets, and notices.

      2. Pursuant to Federal Rule of Civil Procedure 11, every pleading, motion
         and other paper shall be signed by at least one attorney of record or, if
         the party is not represented by an attorney, all papers shall be signed by
         the party. An attorney’s/participant’s password issued by the court
         combined with the user’s identification, serves as and constitutes the
         attorney’s/participant’s signature. Therefore, an attorney/participant
         must protect and secure the password issued by the court. If there is
         any reason to suspect the password has been compromised in any way,
         it is the duty and responsibility of the attorney/participant to
         immediately notify the court. This should include the resignation or
         reassignment of the person with authority to use the password. The
         Court will immediately delete the password from the electronic filing
         system and issue a new password.

      3. Each attorney desiring to file pleadings or other papers electronically
         must complete and sign an Attorney Registration Form. Registration as a
         Filing User constitutes: (1) consent to receive notice electronically and
         waiver of the right to receive notice by first class mail pursuant to
         Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to electronic
         service and waiver of the right to service by personal service or first
         class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), except
         with regard to service of a summons and complaint. Waiver of service
         and notice by first class mail applies to notice of the entry of an order or
         judgment. Notice by electronic means is complete as set forth in this
         court’s Uniform Local Rules and Administrative Procedures.

      4. A user accesses court information via the court’s Internet site or through
         the Public Access to Court Electronic Records ("PACER") Service Center.
         Although the court manages the procedures for electronic filing, all
         electronic public access to case file documents occurs through PACER. A
         PACER login is required, in addition to, the login and password issued by
                Case 3:20-cv-00473-DPJ-FKB Document 9 Filed 08/18/20 Page 3 of 3

                            the court. To register for PACER, a user must complete the online form
                            or submit a registration form, available on the PACER web site
                            (http://pacer.psc.uscourts.gov).

                    Attorney/Participant Signature
                    Type your full name, prefixed with
                    "s/", in the field to the right to       s/W. David Watkins
                    acknowledge that you have read and
                    understand the information in this
                    document.

                                                      Date   08/18/2020



Note: Depending on network traffic, browser settings and/or firewall configurations, a user may receive message saying
that the form cannot save values to database field. If you receive this message, please complete the form, print it, and
fax to the attention of our cmecf helpdesk at 601-608-4001.




                       Reset                  Print                   Save                Email
